24 F. Supp. 2d 318 (1998)
CRESWELL TRADING CO., INC. SOUTH BAY FOUNDRY 1989, D & L Supply Co., Southern Star, Inc., City Pipe & Foundry, Inc., Capitol Foundry Of Virginia, Inc., Virginia Precast Corp., And Techsales, Inc., Plaintiffs,
Crescent Foundry Co. P. Ltd., Select Steels, Ltd., RSI (India) Pvt. Ltd., Kejriwal Iron & Steel Works, Govind Steel Co., Ltd., R.B. Agarwalla & Co., Serampore Industries P. Ltd., Super Castings (India), Carnation Enterprises P. Ltd., Uma Iron & Steel Co., and Commex Corp., Plaintiff-Intervenors,
v.
UNITED STATES, Defendant,
Allegheny Foundry Co., Campbell Foundry, Co., Deeter Foundry, Inc., East Jordan Iron Works, Inc., Lebaron Foundry, Inc., Municipal Castings, Inc., Neenah Foundry Co., Pinkerton Foundry, Inc., U.S. Foundry & Manufacturing Co., Vulcan Foundry, Inc., and Alhambra Foundry, Inc., Defendant-Intervenors.
Slip Op. 98-139. Court No. 91-01-00012.
United States Court of International Trade.
September 29, 1998.

JUDGMENT ORDER
DICARLO, Senior District Judge.
The United States Department of Commerce has submitted its Results of Redetermination in accordance with this Court's Remand order of June 24, 1998 in the case of Creswell Trading Co., et al. v. United States, 4 F. Supp. 2d 1264, Consol. Court No. 91-01-00012, Slip Op. 98-87. In its Redetermination *319 of the 1985 administrative review, Commerce recalculated the company-specific and country-wide subsidy rates to reflect ocean shipping costs. The new rates applicable to the 1985 period of review are as follows:


Carnation Enterprise Pvt. Ltd.  13.83%
Crescent Foundry Co. Pvt. Ltd.  30.09%
Govind Steel                    51.39%
Kejriwal Iron & Steel Works     14.09%
R.B. Agarwalla & Co.             7.96%
R.S.I.                           8.22%
Serampore Industries Pvt. Ltd.  22.09%
UMA Iron & Steel Co.            15.64%
Kajaria Castings Ltd.           44.84%
Super Castings (India)          29.40%
Country-wide Rate               22.09%

The Court having reviewed the Redetermination Results, and Commerce having complied with the Court's Remand, and no comments having been received by any party within the time limit set by the Remand Order, it is hereby
ORDERED that the Redetermination Results are affirmed; and it is further
ORDERED that, as all other issues have been decided, this action is dismissed.